Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Assouline et al., US 2022/0327608.
Regarding claim 11, Assouline discloses a system for selecting objects for interaction in 360-degree content, the system comprising: a storage device (figure 1 and 11-12); and control circuitry (figure 1 and 11-12) configured to: 
identify one or more objects within a segment of 360-degree content (paragraph 96-98); 
assign a score to the segment of 360-degree content, the assigned score based at least in part on the one or more identified objects (paragraph 108-110); and 
based at least in part on the assigned score, generate for display an option to interact with at least a portion of the segment of 360-degree content (paragraph 108-110).  

Claim 1 is rejected on the same grounds as claim 11.

Regarding claim 12, Assouline discloses the system of claim 11, wherein the assigning further comprises retrieving user information, and assigning the score based at least in part on a comparison of the one or more identified objects to the retrieved user information (paragraph 57, 98, 103, 109 and 124)
.  
Claim 2 is rejected on the same grounds as claim 12.

Regarding claim 13, Assouline discloses the system of claim 12, wherein the user information comprises one or more user preferences (paragraph 124).  

Claim 3 is rejected on the same grounds as claim 13.

Regarding claim 14, Assouline discloses the system of claim 11, wherein the control circuitry is further configured to designate at least one of the one or more identified objects as an interactive object (figures 6-9, paragraph 108-110).  

Claim 4 is rejected on the same grounds as claim 14.

Regarding claim 16, Assouline discloses the system of claim 11, wherein the control circuitry is further configured to generate for display a reference to at least one of the one or more identified objects (figures 6-9).  

Claim 6 is rejected on the same grounds as claim 16.

Regarding claim 17, Assouline discloses the system of claim 16, wherein the option to interact further comprises an option to interact with the referenced one or more identified objects (figures 6-9).  

Claim 7 is rejected on the same grounds as claim 17.

Regarding claim 18, Assouline discloses the system of claim 11, wherein the generating further comprises generating for display one or more of an option to pause the 360-degree content, or an option to select one or more of the identified objects for manipulation (figures 6-9; paragraph 64).  

Claim 8 is rejected on the same grounds as claim 18.

Regarding claim 19, Assouline discloses the system of claim 11, wherein the control circuitry is further configured to receive one or more instructions to manipulate at least one of the one or more identified objects within the 360-degree content (figures 6-9; paragraph 64).  

Claim 9 is rejected on the same grounds as claim 19.

Regarding claim 20, discloses the system of claim 19, wherein the one or more instructions further comprise instructions to alter an appearance of at least one of the one or more identified objects within the 360-degree content (figures 6-9; paragraph 64).  

Claim 10 is rejected on the same grounds as claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the Assouline in view of Bastov et al, US 2018/0315248.
Regarding claim 15, Assouline discloses the system of claim 11.
Assouline is silent about the identifying further comprises identifying one or more planes within the 360-degree content, and identifying the one or more objects at least in part according to the one or more identified planes.
In an analogous art, Bastov discloses the identifying further comprises identifying one or more planes within the 360-degree content, and identifying the one or more objects at least in part according to the one or more identified planes (paragraph 138).
Therefore, it would have been obvious to one of ordinary skill in the art to modify, at the time of filing, Assouline’s system with the teachings of Bastov. The motivation would have been to target objects to surfaces for the benefit of calling the user’s attention to the best matches.

Claim 5 is rejected on the same grounds as claim 15.


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





OM


						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421